In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-3063
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ-Appellee,
                                 v.

JOSE ARMANDO OCHOA-LOPEZ,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
          No. 18-CR-50013-2 — Philip G. Reinhard, Judge.
                     ____________________

    ARGUED NOVEMBER 1, 2021 — DECIDED APRIL 20, 2022
               ____________________

   Before HAMILTON, SCUDDER, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Agents investigating a suspected
drug dealer, Tervarie Lottie, and his supplier learned that the
two men agreed to a large heroin purchase. The supplier, who
had recently suﬀered a leg injury, planned to arrive at a loca-
tion in Rockford, Illinois to complete the transaction. Lottie
prepared for the deal: he went to two houses where he stashed
drugs and money before returning to his residence. Shortly
after, a white Corolla pulled into his driveway for ten to
2                                                 No. 20-3063

ﬁfteen minutes before leaving. Law-enforcement oﬃcers fol-
lowed the car and pulled it over after observing two traﬃc
violations. Jose Armando Ochoa-Lopez was the driver, and
the suspected supplier was the passenger. One oﬃcer noticed
that the passenger had a leg injury that required the use of an
assistive device. Ochoa-Lopez claimed the two men were just
transporting the car for a company. The agents searched the
vehicle and discovered a Louis Vuitton backpack containing
over $47,000 in cash.
    A grand jury indicted Ochoa-Lopez on drug charges, and
Ochoa-Lopez ﬁled a motion to suppress the evidence recov-
ered during the warrantless search of the car. After conduct-
ing a two-day evidentiary hearing, the district court con-
cluded the search of the car was constitutional and denied the
motion. Because the agents had probable cause to search the
car, we aﬃrm.
                       I. Background
   This case arises from a lengthy investigation into drug
traﬃcking activities carried out between Lottie and his cocon-
spirators. Beginning in February 2017, the Federal Bureau of
Investigation (“FBI”) conducted extensive surveillance on
Lottie, made more than ten controlled purchases of heroin
from Lottie and another coconspirator, and secured two court
orders authorizing the interception of wire and electronic
communications to and from Lottie’s cellphone.
   Three times in late October, agents intercepted calls be-
tween Lottie and Johnia Wilson, a suspected middleman,
where Wilson told Lottie about someone interested in buying
narcotics. Lottie reached out to his supplier, agreed to pur-
chase the heroin, and arranged a meeting on October 27, 2017.
No. 20-3063                                                   3

Lottie then contacted Wilson to conﬁrm he would have heroin
for the deal. Minutes later, the supplier informed Lottie that
he was trying to ﬁnd someone to drive him to the rendezvous
location because he had a signiﬁcant leg injury and that he
wanted to drive to Lottie’s “doorstep” to “run a test” on the
heroin. Lottie responded that he would “have somebody with
me” to test the heroin.
    On the morning of the planned transaction, the supplier
called Lottie and explained that his driver had failed to arrive
at the scheduled 9:00 a.m. meeting time, so the supplier was
going to head to Lottie alone. Because of his leg pain, how-
ever, he planned on taking a break. He reassured Lottie
though that he was “on [his] way right now” with a half-kilo-
gram of heroin and asked for an address. He added, “I’m in
my crutches so I’m going to be just trying to push it.” Lottie
texted him an address on the other side of town from Lottie’s
residence.
   Throughout the day, law-enforcement oﬃcers had Lottie
under constant surveillance. Lottie went to his “trap house,”
the location where he stored narcotics, travelled to his grand-
parents’ house, where he stored money, then drove to the ad-
dress that he previously texted to his supplier. There, a man
came out of the residence, entered Lottie’s car brieﬂy, re-
turned to the residence, then came back out. The two drove to
Lottie’s residence. Shortly after, a white Toyota Corolla with
an Indiana license plate arrived. The car sat there for about
ten to ﬁfteen minutes and then left.
   Two law-enforcement oﬃcers, Task Force Oﬃcer (“TFO”)
Ryan Heavin and Winnebago County Sheriﬀ’s Deputy Fred
Jones, followed the Corolla. They saw the driver commit two
traﬃc oﬀenses—failing to use a turn signal and improper lane
4                                                                 No. 20-3063

usage—and pulled them over. Deputy Jones approached the
driver’s side, as TFO Heavin moved toward the passenger’s
side. Two people were in the car: a driver, Ochoa-Lopez, and
a passenger, the suspected supplier. TFO Heavin saw that the
passenger had a cast or something similar on his leg. Deputy
Jones informed Ochoa-Lopez of his traﬃc violations and
asked both men to exit the vehicle. The passenger’s leg was
injured, and he needed the use of an assistive device, a walker,
stored in the trunk. Ochoa-Lopez claimed that he and the sup-
plier worked for a transport company and were transporting
a vehicle they had just picked up. TFO Heavin knew the Co-
rolla had just stopped at Lottie’s residence, which meant that
Ochoa-Lopez likely fabricated the transport-company story.
Deputy Jones then searched the Corolla and found a Louis
Vuitton backpack with $47,000 in cash.
    A grand jury indicted Ochoa-Lopez with conspiracy to
distribute and distribution of 100 grams or more of heroin. See
21 U.S.C. §§ 841(a)(1), 846. Ochoa-Lopez ﬁled a motion to sup-
press the evidence recovered during the stop and search of
the Corolla. The district court held a two-day evidentiary
hearing and determined that probable cause supported the
warrantless search of the car. 1 Ochoa-Lopez entered a condi-
tional guilty plea reserving the right to appeal the denial of
his suppression motion. The district court sentenced him to




1 Ochoa-Lopez concedes on appeal the agents had reasonable suspicion
for the initial traﬃc stop. See United States v. Cole, 21 F.4th 421, 427 (7th Cir.
2021) (en banc) (“Because traﬃc stops are typically brief detentions, more
akin to Terry stops than formal arrests, they require only reasonable sus-
picion of a traﬃc violation—not probable cause.”).
No. 20-3063                                                       5

sixty months’ imprisonment, followed by four years’ super-
vised release.
                          II. Discussion
    Ochoa-Lopez argues the government agents lacked prob-
able cause to search the Corolla. We review the district court’s
legal conclusions de novo and its factual ﬁndings for clear er-
ror. United States v. Goodwill, 24 F.4th 612, 615 (7th Cir. 2022).
    The Fourth Amendment guarantees “[t]he right of the
people to be secure in their persons, houses, papers, and ef-
fects, against unreasonable searches and seizures … and no
warrants shall issue, but upon probable cause ….” U.S. Const.
amend. IV. Warrantless searches “are per se unreasonable un-
der the Fourth Amendment—subject only to a few speciﬁcally
established and well-delineated exceptions.” Arizona v. Gant,
556 U.S. 332, 338 (2009) (quoting Katz v. United States, 389 U.S.
347, 357 (1967)). One exception is the “automobile exception,”
which permits an oﬃcer to search a vehicle without a warrant
if the search is supported by probable cause. United States v.
Kizart, 967 F.3d 693, 695 (7th Cir. 2020); see also United States v.
Blaylock, 535 F.3d 922, 926 (8th Cir. 2008) (outlining the ration-
ales for the automobile exception: the quick-moving nature of
cars, the relative openness of the space, and the pervasive reg-
ulation of vehicles on open highways). Probable cause exists
“when, based on the totality of the circumstances, ‘there is a
fair probability that contraband or evidence of a crime will be
found in a particular place.’” United States v. Sands, 815 F.3d
1057, 1063 (7th Cir. 2015) (quoting Illinois v. Gates, 462 U.S. 213,
238 (1983)).
    The agents had probable cause to believe the Corolla con-
tained evidence of criminality. The FBI had been investigating
6                                                  No. 20-3063

Lottie, a drug dealer, for several months and had him under
constant surveillance the day of the transaction. They knew in
advance that Lottie’s supplier was coming to Rockford for a
drug deal, that he was scheduled to arrive by noon, that Lottie
planned to have someone with him to test the quality of the
heroin, and signiﬁcantly, that the supplier had a leg injury.
The Corolla then arrived at Lottie’s residence—after Lottie
had just been to two houses where he stored money and
drugs—and remained there for ten to ﬁfteen minutes, long
enough to complete a narcotics transaction. The vehicle de-
parted toward the Chicago area, from where Lottie’s supplier
had traveled. After TFO Heavin and Deputy Jones pulled over
the car, TFO Heavin observed the passenger had a leg injury
that required the use of an assistive device, indicating that he
was the supplier on the phone calls with Lottie. Ochoa-Lopez,
the driver of the car, then told the agents that he and the sup-
plier were transporting a vehicle for a company, but the
agents knew that story was untrue. Under the totality of the
circumstances, these facts establish a “fair probability” that
the car contained “contraband or evidence of a crime.” Id.
    Ochoa-Lopez contends that probable cause was lacking
because of discrepancies between the planned transaction and
the events that occurred: the car did not travel to the address
Lottie had texted the supplier; the supplier told Lottie that he
would be driving by himself and that he was using crutches,
not a walker; and the car had an Indiana license plate even
though agents believed the supplier lived in the Chicago area.
But the agents knew that Lottie was using an additional form
of communication that was not subject to the interception or-
ders, and that Lottie communicated with his supplier after
sending the address to him. The supplier, too, originally
planned to have someone drive him to the location, and
No. 20-3063                                                   7

although he indicated he might need to drive up himself, the
agents could reasonably infer that he found someone to assist
him. This inference was especially reasonable in light of TFO
Heavin’s observation that the passenger had sustained a leg
injury, requiring the use of an assistive device. And an oﬃcer
could assume that someone travelling from the Chicago area
might have a license plate from a neighboring state; not every
resident living in the Chicago area has Illinois license plates.
Thus, any discrepancies do not negate probable cause.
    Ochoa-Lopez places undue reliance on United States v. In-
grao, 897 F.2d 860 (7th Cir. 1990), and United States v. Bohman,
683 F.3d 861 (7th Cir. 2012), both of which are inapposite. In
Ingrao, the suspect walked down a gangway shared by at least
two houses, carrying a black bag. 897 F.2d at 863. Besides the
use of the same walkway though, there was “no connection
between Ingrao and any of the alleged criminal activities.” Id.
Similarly, in Bohman, the suspect simply left a suspected loca-
tion of drug activity, which was alone insuﬃcient to give a
police oﬃcer reasonable suspicion to stop the car. 683 F.3d at
864–65. Here, in contrast, additional facts beyond mere pres-
ence around suspected illegal activity support probable
cause. The car arrived at a place of suspected illegal activity
right after Lottie likely gathered the drugs and money. The
agents knew that a supplier with a leg injury was coming to
meet Lottie for a drug deal, and after pulling the car over, TFO
Heavin immediately noticed that the passenger had suﬀered
such a leg injury. Finally, upon questioning, Ochoa-Lopez,
himself, fabricated an inconsistent story.
                       III. Conclusion
  In sum, the agents had probable cause to search the vehicle
Ochoa-Lopez was driving—that is, based on the totality of the
8                                                No. 20-3063

circumstances, there was a “fair probability that contraband
or evidence of a crime” would be found there. Sands, 815 F.3d
at 1063. For these reasons, we aﬃrm the judgment of the dis-
trict court.